Rule 131. Location of Proceedings Before Issuing Authority.

(A)   An issuing authority within the magisterial district for which he or she is elected or
      appointed shall have jurisdiction and authority to receive complaints, issue
      warrants, hold preliminary arraignments, set and receive bail, issue commitments
      to jail, and hold hearings and summary trials.

             (1)    Except as provided in paragraph (A)(2), all preliminary arraignments
                    shall be held in the issuing authority’s established office, a night court,
                    or some other facility within the Commonwealth designated by the
                    president judge, or the president judge’s designee.

             (2)    Preliminary arraignments may be conducted using advanced
                    communication technology pursuant to Rule 540. The preliminary
                    arraignment in these cases may be conducted from any site within the
                    Commonwealth designated by the president judge, or the president
                    judge’s designee.

             (3)    All hearings and summary trials before the issuing authority shall be
                    held publicly at the issuing authority’s established office. For reasons
                    of emergency, security, size, or in the interests of justice, the president
                    judge, or the president judge’s designee, may order that a hearing or
                    hearings, or a trial or trials, be held in another more suitable location
                    within the judicial district.

             (4)    The issuing authority may receive complaints, issue warrants, set and
                    receive bail, and issue commitments to jail from any location within
                    the judicial district, or from an advanced communication technology
                    site within the Commonwealth.

(B)   When local conditions require, the president judge may establish procedures for
      preliminary hearings or summary trials, in all cases or in certain classes of cases,
      to be held at a central place or places within the judicial district at certain specified
      times. The procedures established shall provide either for the transfer of the case
      or the transfer of the issuing authority to the designated central place as the needs
      of justice and efficient administration require. The president judge shall petition
      the Administrative Office of Pennsylvania Courts (AOPC) for such relocation
      of proceedings at a central place or places, and the Supreme Court of
      Pennsylvania shall make the ultimate decision as to whether to approve the
      petition. The petition procedure is as follows:
(1)   Notice

      (a)      Written notice of the proposed change in location of
               proceedings shall be provided to all magisterial district
               judges in the county and to each municipality and each
               police department that would be affected by the
               proposed petition.

      (b)      Notice of the proposal shall be provided to the public
               by posting of the proposal on the court or county
               official website and by any additional means that the
               president judge deems appropriate. The notice must be
               placed at least 30 days before submission of the
               proposal to the AOPC and must invite members of the
               public to provide written comment on the proposal. All
               written comments must be attached to the petition.

      (c)      Each magisterial district judge shall provide a written
               statement whether the judge supports or opposes the
               recommendation. These statements shall be attached
               to the petition. If any judge affected by the proposal
               fails to submit a statement within 30 days of the
               distribution of the written notice in subsection (a)
               above, the president judge shall note this fact in the
               petition.

(2)   Petition

      (a)      A petition containing the proposal shall be transmitted
               to the AOPC, with a copy sent to all magisterial district
               judges in the judicial district, to all municipalities
               affected by the proposal, to all police departments
               affected by the proposal, and to the Supreme Court of
               Pennsylvania. The petition shall contain the following:

               (i)    a statement detailing what local conditions
                      require the formation of a central court and what
                      improvement would be made to the Magisterial
                      District Court system with any data or other
                      documentation,

               (ii)   an   assessment    of   the   impact   on   public


                             -2-
                    accessibility to the relocated court proceedings,

            (iii)   an estimate of the fiscal impact of the proposal
                    for   the    county,    municipalities,    police
                    departments and other stakeholders,

            (iv)    a copy of the statements from all affected
                    magisterial district judges as to their position on
                    the proposal, or a notation of any magisterial
                    district judge who declined to provide such a
                    statement, and

            (v)     a copy of the public notice that was posted
                    regarding the proposal and all written comments.

      (b)   Answers in opposition to the petition may be submitted
            to the AOPC by any interested party within thirty days
            of the submission of the original petition. Any answer
            should include a concise statement of reasons why the
            petition should be denied and should reference the
            standards listed below. A copy of the answer shall be
            sent to the president judge and to the Supreme Court
            of Pennsylvania. The president judge may submit a
            response to the answer within fifteen days of the
            submission of the answer.

(3)   Standards

      (a)   Any change shall not diminish the equitable
            distribution of cases between the magisterial district
            judges in the county.

      (b)   No change shall restrict public access to the courts.

      (c)   No change may create a situation where a duly elected
            magisterial district judge is hearing cases from outside
            the district from which he or she was elected on a
            regularly scheduled basis.

(4)   Decision

      The AOPC shall provide its recommendation as to whether to
      approve the petition to the Supreme Court of Pennsylvania.


                           -3-
                     The Supreme Court of Pennsylvania shall decide whether to
                     approve the petition.
             (5)     Implementation

                     Following the approval of a petition, the president judge shall
                     consult with the affected magisterial district judges to ensure
                     that the changes are implemented without undue disruption.

Comment: [The 2002 amendments to paragraph (A) divided the paragraph into
subparagraphs to more clearly distinguish between the locations for the different
types of proceedings and business that an issuing authority conducts.]

Paragraph (A)(3) permits the president judge, or the president judge’s designee, to
order that a hearing or hearings be held in a location that is different from the issuing
authority’s established office. [Nothing in this rule is intended to preclude the
president judge, or the president judge’s designee, from issuing a standing order
for a change in location. For example, this might be done when a state
correctional institution is located in the judicial district and the president judge
determines that, for security reasons, all preliminary hearings of the state
correctional institution’s inmates will be conducted at that prison.] The creation
of central courts is governed by paragraph (B) of this rule.

See Rule 540 and Comment for the procedures governing the use of advanced
communication technology in preliminary arraignments.

See Rule 130 concerning the venue when proceedings are conducted by using
advanced communication technology.

[Paragraph (B) of this rule is intended to facilitate compliance with the
requirement that defendants be represented by counsel at the preliminary
hearing. Coleman v. Alabama, 399 U. S. 1 (1970).]

Paragraph (A)(4) permits issuing authorities to perform their official duties from an
advanced communication technology site within the Commonwealth. The site may be
located outside the magisterial district or judicial district where the issuing authority
presides.

[This rule allows the president judge of a judicial district the discretion to determine
what classes of cases require centralized preliminary hearings or summary trials,
and requires the president judge, or the president judge’s designee, to establish a
schedule of central places within the Commonwealth to conduct such hearings or
summary trials, and the hours for the hearings or trials at the central locations.]



                                           -4-
[Ideally, this rule should minimize the inconvenience to defense counsel and the
attorney for the Commonwealth by eliminating the necessity of travel at various
unpredictable times to many different locations throughout the judicial district for
the purpose of attending preliminary hearings or summary trials. Finally, this rule
allows preliminary hearings or summary trials for jailed defendants to be held at a
location close to the place of detention.]

Paragraph (B) sets forth a procedure requiring examination of the effects of
relocation to a central place or places, including inconvenience to the public. Such
changes in location affect access to justice and may change procedures.
Therefore, this procedure mandates approval by the Supreme Court of
Pennsylvania to ensure a more unified system as is done in similar matters like
Reestablishment of Magisterial Districts (42 Pa.C.S. §1503), Establishment of
Offices (Pa.R.Civ.P.M.D.J. 101), etc.

Nothing in this rule limits the President Judges’ authority to develop county-wide
systems for preliminary arraignments and coverage for other after-hours
emergency matters per Pa.R.Crim.P. 117 (Coverage: Issuing Warrants;
Preliminary Arraignments and Summary Trials; and Setting and Accepting Bail).

Ideally, the location of a central court should minimize inconvenience to the
public. Long travel discourages the public from attending hearings, paying fines,
or posting bail, may result in dispositional delays and increased litigation costs,
and may hinder access to emergency relief, such as protection from abuse orders.
Proximity to magisterial district courts “is an important ingredient in the public’s.
. .trust in the judicial branch.” Report of the Magisterial District Reestablishment
Subcommittee Intergovernmental Task Force to Study the District Justice System,
2001.


This rule is not intended to reverse existing orders relocating magisterial district
judge proceedings to a central court.




                                         -5-